DETAILED ACTION
Claims 10-13 are allowed.
This office action is in response to RCE filed on January 19, 2021.  Claims 10-13 have been amended.  Claims 1-9 and 14-15 have been canceled. Therefore, claims 10-13 are presented here.  Claims 10 and 13 are independent.
The prior office actions incorporated herein by reference.  In particular, the observation with respect to claims language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 34 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2021 has been entered. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted on later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Tsuehhua Wang, Reg. No. 64,207 on 02/11/2021.

The application has been amended as follows:

In the claims:
10. (Currently Amended) A method employed in a user authentication system including:
a service providing system in which a first public key has been registered, a first information processing apparatus including a first authentication module and a first storage region having tamper resistance, the first storage region storing authentication information of a user and a first secret key paired with the registered first public key, and -2-Amendment for Application No.: 15/980,587 Attorney Docket: 10177322US01 a second information processing apparatus including a communication function for communication with the first information processing apparatus, a second authentication module and a second storage region having tamper resistance,  the method comprising:
	executing an access from the first information processing apparatus by using a hardware processor and URL information which is managed by the first authentication module and corresponds to the service providing system, wherein the access is a process for a registration process to newly register the second information processing 
receiving verification data which is issued by the service providing system according to the access; and
 transmitting, to the service providing system, signature data generated using the first secret key encrypting the verification data, in a case where a process of authenticating the user by the first authentication module is successfully performed,
wherein, on the registration process of the second information processing apparatus according to a verification of the signature data using the first public key by the service providing system, a second public key paired with the second secret key is registered in the service providing system by using the second authentication module of the second information processing apparatus as an external authenticator for the first information processing apparatus;
	wherein the authentication information is based on biometric information of the user;
	and the biometric information indicates at least one of a fingerprint, a face, an iris, a vein, and a voiceprint of the user.

 13. (Currently amended) A user authentication system including:
	a service providing system in which a first public key has been registered, 
a first information processing apparatus including a first authentication module and a first storage region having tamper resistance, the first storage region storing 
a second information processing apparatus including a communication function for communication with the first information processing apparatus, a second authentication module and a second storage region having tamper resistance, 
wherein the first information processing apparatus is configured to: 
execute an access from the first information processing apparatus by using a hardware processor and URL information which is managed by the first authentication module and corresponds to the service providing system, wherein the access is a process for a registration process to newly register the second information processing apparatus with the service providing system based on a start operation input by the user to the first information processing apparatus; 
receive verification data which is issued by the service providing system according to the access; and
 transmit, to the service providing system, signature data generated using the first secret key encrypting the verification data, in a case where a process of authenticating the user by the first authentication module is successfully performed, 
wherein, on the registration process of the second information processing apparatus according to a verification of the signature data using the first public key by the service providing system, a second public key paired with the second secret key is registered in the service providing system by using the second authentication module of the second information processing apparatus as an external authenticator for the first information processing apparatus;
wherein the authentication information is based on biometric information of the user;
and the biometric information indicates at least one of a fingerprint, a face, an iris, a vein, and a voiceprint of the user.

14-15. (canceled).


Allowable Subject Matter
Claims 10-13 are allowed over prior art of record.
Examiner’s Statement of Reason for Allowance 
The following is an examiner’s statement of reason for allowance: Independent claims 10 and 13 are allowed in view of prior art.

The closest prior art of record Tanaka et al. (US PGPUB No. 20160226856) discloses, an information processing apparatus through which a safe and convenient user authentication mechanism is implemented according to a public key authentication scheme. There is provided an information processing apparatus including a memory configured to retain a first secret key corresponding to a first public key, and a processor configured to request a change of a usage state of a second public key registered by a second apparatus in a first apparatus configured to retain a public key corresponding to a secret key from the first apparatus according to authentication using the first public key associated with the second public key and the first secret key. 

 	The prior art of Suzuki et al. (US PGPUB No. 2009/0240950) discloses, an information processing apparatus includes a chip implemented therein to independently perform a predetermined process. The chip includes a storage unit that stores therein user signature information in which biometric information of a user and a user electronic signature key that is a key for generating an electronic signature of the user for information created by the user are associated with each other and an encryption key that is a key for encrypting information, an electronic signature adding unit that, if the biometric information is obtained from the user, searches the storage unit for the user signature information corresponding to the biometric information, and adds the electronic signature of the user to user created information with a user electronic signature key in the user signature information, 
	The prior art of Takagi et al. (US PGPUB No. 2017/0366525) discloses, in a profile data delivery control apparatus, a storage unit stores therein a public key and a private key. A control unit obtains profile data including the identification information of a service provided using a server, and when the profile data satisfies a prescribed validity condition, attaches a signature to the profile data using the private key. The control unit embeds the public key to be used to verify the signature, in a client application that causes a client to perform an authentication process based on the profile data, and delivers the client application with the public key embedded. 
	The prior art of Takemoto et al. (US Patent No. 10,432,630) discloses, an information processing apparatus for connection to a first network and to a second network is disclosed. The information processing apparatus includes a storage unit storing device information in which a device connected to the first network is registered; an authentication unit authenticating an information terminal connected to the second network and registering identification information about the information terminal in registration information responsive to successful authentication of the information terminal; a transition request receiving unit receiving, from the second network, a request for transition to a communication controlled state; and a communication controller restricting information transmission from the second network to the first network in an event of the transition to the communication controlled state made upon receipt of the request, while the communication 
	
None of the prior arts of record teaches or makes obvious the following limitation recited in independent claim 10 and similar limitations recited in independent claim 13 considering the claims as a whole: “A method employed in a user authentication system including: a service providing system in which a first public key has been registered, a first information processing apparatus including a first authentication module and a first storage region having tamper resistance, the first storage region storing authentication information of a user and a first secret key paired with the registered first public key, and -2-Amendment for Application No.: 15/980,587 Attorney Docket: 10177322US01 a second information processing apparatus including a communication function for communication with the first information processing apparatus, a second authentication module and a second storage region having tamper resistance,  the method comprising: executing an access from the first information processing apparatus by using URL information which is managed by the first authentication module and corresponds to the service providing system, wherein the access is a process for a registration process to newly register the second information processing apparatus with the service providing system based on a start operation input by the user to the first information processing apparatus; receiving verification data which is issued by the service providing system according to the access; and transmitting, to the service providing system, signature data generated using the first secret key encrypting the verification data, in a case where a process of authenticating the user by the first authentication module is successfully 
None of the prior arts of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  Therefore, claim 10 and 13 are considered to be allowable.
Dependent claims 11-12 depend upon the above-mentioned allowable claim 10 are therefore allowed by virtue of their dependency.

Any comments applicants consider necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SAMSON B LEMMA/Primary Examiner, Art Unit 2498